Citation Nr: 0217565	
Decision Date: 12/04/02    Archive Date: 12/12/02

DOCKET NO.  95-05 779A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Manchester, New Hampshire


THE ISSUES

1.  Entitlement to service connection for lumbosacral 
strain.

2.  Entitlement to service connection for right shoulder 
disability.

3.  Entitlement to service connection for right thumb, 3rd 
and 5th fingers disability.

4.  Entitlement to service connection for headaches.

5.  Entitlement to an initial compensable evaluation for 
right knee chondromalacia, prior to April 17, 1998.

6.  Entitlement to an initial evaluation in excess of 10 
percent for right knee chondromalacia from April 17, 1998.

7.  Entitlement to an initial compensable evaluation for 
left knee chondromalacia, prior to April 17, 1998.

8.  Entitlement to an initial evaluation in excess of 10 
percent for left knee chondromalacia from April 17, 1998.

9.  Entitlement to an initial compensable evaluation for 
left shoulder tendinitis.

10.  Entitlement to an initial compensable evaluation for 
disability of the right femoral head.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from August 1973 to August 
1993.  This matter came to the Board of Veterans' Appeals 
(Board) on appeal from a December 1993 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Manchester, New Hampshire.  In July 1999 the Board 
remanded the case for further development.  The requested 
development has been completed and the case has been 
returned to the Board for further appellate action.  

The Board is undertaking additional development on the 
issues of entitlement to service connection for lumbosacral 
strain and for right thumb, 3rd and 5th fingers disability and 
for initial compensable evaluations for right and left knee 
chondromalacia and for left shoulder tendonitis and 
disability of the right femoral head pursuant to authority 
granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (to be 
codified at 38 C.F.R. § 19.9(a)(2)).  When it is completed, 
the Board will provide notice of the development as required 
by Rule of Practice 903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 
23, 2002) (to be codified at 38 C.F.R. § 20.903.)  After 
giving the notice and reviewing the veteran's response to 
the notice, the Board will prepare a separate decision 
addressing these issues.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  There is no competent evidence of record of a current 
right shoulder disability.

3.  There is no competent evidence of record showing a 
migraine headache disorder within one year of the veteran's 
discharge or linking his currently diagnosed headache 
disorder to his service or any incident therein.


CONCLUSIONS OF LAW

1.  A right shoulder disability was not incurred in or 
aggravated by the veteran's active military service.  38 
U.S.C.A. §§ 1110, 1131, 1153, 5103, 5103A, 5107 (West 1991 & 
West Supp. 2001); 38 C.F.R. §§ 3.102, 3.303 (2002).

2.  Headaches were not incurred in or aggravated by the 
veteran's active military service, nor may incurrence of a 
headache disorder be presumed.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1153, 5103, 5103A, 5107 (West 1991 & West Supp. 
2001); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (2000), was signed into law.  This liberalizing 
law is applicable to this appeal.  See Karnas v. Derwinski, 
1 Vet. App. 308, 312-13 (1991).  To implement the provisions 
of the law, the VA promulgated regulations codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The Act and 
implementing regulations essentially provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  

At the outset of the veteran's claims, he was informed of 
the evidence necessary to substantiate his claims.  The 
Statement of the Case, issued in January 1995, and 
Supplemental Statements of the Case, issued in June 1995, 
January 1999, and July 2002, provided notice to the veteran 
of the evidence of record regarding his claims and why this 
evidence was insufficient to award the benefits sought.  The 
July 2002 Supplemental Statement also provided the veteran 
with the codified VCAA regulations.  Thus, the veteran has 
been provided notice of what VA was doing to develop the 
claims, notice of what he could do to help his claims, and 
notice of how his claims were still deficient.  VA has also 
provided the veteran with current orthopedic and 
neurological examinations, an April 1995 personal hearing 
and a March 1999 Travel Board hearing before the undersigned 
Member.  In July 1999, the Board remanded the claims to the 
RO for additional development.  Because no additional 
evidence has been identified by the veteran as being 
available but absent from the record, the Board finds that 
any failure on the part of VA to further notify the veteran 
what evidence would be secured by VA and what evidence would 
be secured by the veteran is harmless.  Cf. Quartuccio v. 
Principi, 16 Vet. App. 183 (2002). 

Factual Background

The veteran's service medical records show that he 
complained of sinus headaches secondary to congestion in 
December 1973.  In June 1975, he was treated for a 
laceration to his head.  In July 1977, he was assessed with 
a left eyebrow laceration.  A November 1978 treatment record 
shows the veteran had multiple complaints after having been 
assaulted.  His complaints included headaches. 

An April 1980 treatment record shows the veteran was again 
treated for a head laceration.  In January 1981, he 
complained of headaches associated with cold-like symptoms.  
The assessment was viral syndrome.  An April 1983 treatment 
record indicates he was assessed with a scalp contusion and 
superficial laceration after being hit in the back of the 
head with a hammer.  A December 1985 treatment record notes 
the veteran complained of cold symptoms that included 
headaches and was assessed with probable right maxillary 
sinusitis.  In May 1986, he was treated for two minor 
lacerations on his scalp.  He complained of cold symptoms in 
September 1989, assessed as sinusitis.  A December 1989 
optometry treatment record noted the veteran complained of 
headaches at the end of the day with his new eyeglass 
prescription.

A January 1992 optometry record notes the veteran gave a 
personal history of headaches and sinus problems.  The 
veteran's January 1993 medical history report shows that he 
reported a history of swollen or painful joints, frequent or 
severe headaches, eye trouble and head injury.  The 
accompanying separation examination report revealed only 
decreased left-hand grip in the upper extremities.  
Neurologic examination was normal, as was the examination of 
his head.  A March 1993 follow-up report notes that there 
was full recovery from blunt trauma to the veteran's 
forehead in 1980 with no complaints or symptoms.  It was 
further noted that he made a full recovery from a scalp 
contusion and superficial laceration to his head in 1983, 
with no complaints or symptoms.  He had occasional 
recurrence of sinus headaches, treated with Motrin, an 
inhaler and aspirin.  

A September 1993 VA general medical examination report shows 
the veteran complained of frontal headaches usually 
associated with sinus infections and weather changes and 
with degenerative changes in his cervical spine.  He also 
gave a history of tendonitis in his right shoulder following 
injury to the left elbow and complained of continued 
discomfort with significant overhead use.  Examination of 
the veteran's head revealed no tenderness over the frontal 
or maxillary sinuses.  X-ray studies of the right shoulder 
showed no evidence of any bony abnormality.  The diagnoses 
included intermittent headaches secondary to cervical 
degenerative arthritis and chronic sinusitis, history of 
tendinitis in the shoulders with full range of motion and 
some acromioclavicular tendinitis noted in the left 
shoulder.  

VA treatment records, dated in December 1993, show the 
veteran gave a two to three year history of headaches that 
had been attributed to both sinus and cervical spine 
problems.  The diagnostic impression included chronic 
headaches.  He requested a Naprosyn refill in February 1994 
for his arthritic pain in the cervical spine and shoulders.  
A May 1994 treatment record shows the veteran complained of 
severe headaches that were usually related to low 
atmospheric pressure and cervical arthritis.  The diagnosis 
was questionable tension headaches.  That same month, the 
veteran was provided a soft cervical collar.  In June 1994, 
he complained of six "massive" headaches since his last 
visit to the clinic.  The assessment was recurrent headaches 
not secondary to cervical spine degenerative joint disease.  
A CT scan of his head was normal.  

During his August 1994 VA neurological examination, the 
veteran complained of a chronic headache condition that had 
recently been diagnosed as combined migraine and muscle 
tension headaches and was treated with Amitriptyline.  A 
rheumatoid condition had been ruled out. 

A September 1994 VA orthopedic examination report indicates 
that the veteran complained of shoulder pain.  Examination 
revealed full range of motion in both shoulders with no 
asymmetrical weakness.  There were no relevant diagnoses.

VA treatment records, dating from June to December 1994, 
show that the veteran gave a three-year history of headaches 
in August.  The assessment was tension headaches with a 
migraine component and with some analgesic rebound.  There 
were no neurological effects.  An October treatment record 
shows he had multiple joint complaints and headaches 
responsive to Amitriptyline.  In December, he again gave a 
three-year history of headaches and was assessed with 
probable tension headaches.  

A March 1995 VA neurology examination report notes that the 
veteran's claims file, VA medical records and service 
medical records were reviewed, and that he was examined.  
The diagnosis was muscle contraction-migraine complex 
headaches.  The examiner opined that the veteran's headaches 
were not connected to his cervical degenerative disease and 
that he had a single isolated headache in 1989 that was not 
causative of his current headache complaints.  The examiner 
noted that there is a predisposition to the development of 
muscle contraction-migraine complex headaches and that the 
veteran's viral syndrome in 1989 may have triggered a 
migraine headache.  However, he opined that the 1989 
headache was not causative and did not predispose to 
development of future headaches.  The examiner was unable to 
identify any other aggravants or triggers of headaches 
occurring during the veteran's service.  

During his April 1995 personal hearing the veteran testified 
that he had experienced the same type of headache symptoms 
in service as he does now.  Initially physicians believed 
the headaches were a result of sinus infections and later 
they associated them with his service-connected cervical 
spine arthritis.  More recently, the VA neurology clinic had 
diagnosed possible migraines that may have been misdiagnosed 
all along.  He testified that atmospheric changes trigger 
his headaches. 

An April 1998 VA orthopedic examination report notes that 
the veteran's claims file was reviewed.  He complained of 
joint pain in both shoulders over the years.  However, the 
examiner did not examine his right shoulder or provide a 
right shoulder diagnosis.

VA treatment records, dating from October 1995 to April 
1998, show that the veteran reported his headaches were 
better in October 1995.  A January 1996 treatment records 
notes the veteran was to have a neurology consultation due 
to increased migraines.  An August 1996 treatment record 
indicates the veteran was taking medication for "headache 
(migraine) syndrome."  In September 1996, he reported having 
one to three headaches a week that were less severe than 
before.  The assessment was improved migraine headache 
control.  A February 1997 treatment records shows the 
veteran complained of right shoulder discomfort.  The 
diagnosis was right shoulder pain secondary to a fall.  A 
July 1997 treatment record shows the veteran had persistent 
headaches that were 95 percent controlled with the use of 
Amitriptyline and Propranolol.  The diagnosis included 
migraines.  The remaining treatment records show diagnosed 
migraine headaches that were well controlled with 
medication.

A June 1998 VA orthopedic examination report shows the 
veteran complained of persistent migraine headaches and 
reported both shoulders ached after he used them a lot, 
especially with use of his hands at chest height or higher.  
Examination revealed full range of motion in both shoulders.  
There was no right shoulder diagnosis.  The diagnoses 
included a history of migraine headaches.

VA treatment records, dating from April 1998 to July 1999, 
show the veteran reported chronic joint stiffness and aching 
in July 1998.  In November 1998, he complained of migraine 
headaches three to five times a month.  His headaches had 
the same characteristics, but had lessened in severity with 
medication.  In January 1999, he was assessed with stable 
migraines.  He again complained of migraine headaches in May 
1999.

During his March 1999 Travel Board hearing before the 
undersigned Member, the veteran testified that, although he 
had no specific injury to his right shoulder in service, it 
first began to bother him in the early 1990's.  He testified 
that his headache disorder began 2 1/2 years before his 
retirement.  Initially he was treated for sinus headaches in 
service, but after his discharge from service, VA diagnosed 
migraine headaches.  

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131 (West Supp. 2001); 38 C.F.R. § 3.303 
(2001).  Service incurrence will be presumed for certain 
chronic diseases, including organic diseases of the nervous 
system, if manifest to a compensable degree within the year 
after active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 3.307, 3.309 (2002).

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service, or during an applicable 
presumptive period, and that the veteran still has such a 
disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488 (1997).  Such evidence must be medical unless it 
relates to a disorder that may be competently demonstrated 
by lay observation.  Id.  If the disorder is not chronic, it 
may still be service connected if the disorder is observed 
in service or an applicable presumptive period, continuity 
of symptomatology is demonstrated thereafter, and competent 
evidence relates the present disorder to that 
symptomatology.  Id.

The preponderance of the evidence is against the veteran's 
claim for service connection for a right shoulder disability 
as there is no evidence in his service medical records of 
any associated complaints, findings, treatment or diagnosis.  
Moreover, there is no competent medical evidence that the 
veteran currently has any diagnosed right shoulder 
disability.  Service connection is not in order in the 
absence of any residuals or evidence of a disability 
currently.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  Accordingly, the claim for service connection for 
right shoulder disability must be denied.  38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A, 5107 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.102, 3.303 (2002).

Reviewing the evidence of record, the Board further finds 
that the preponderance of the evidence does not show that 
the veteran's current headache condition is directly related 
to active service or any incident therein.  Initially, there 
is no competent medical evidence of record indicating he had 
diagnosed migraine headaches within one year of his 
discharge from service.  Nor is there competent medical 
evidence etiologically linking his current headache disorder 
to his service, or any incident therein.  In this respect 
the Board notes that the VA treatment records, noting the 
veteran's history of inservice migraine headaches and head 
injuries precipitating his headaches do not constitute 
"competent medical evidence" as the information recorded by 
the medical examiners, is unenhanced by any additional 
medical comment by those examiners.  See LeShore v. Brown, 8 
Vet. App. 406 (1995).  Moreover, the March 1995 VA neurology 
opinion, based on a thorough review of the veteran's claims 
file, as well as an examination is against the veteran's 
claim.  The examiner clearly opined that the current 
headache condition was not directly related to the veteran's 
service or any incident therein.  Moreover, the examiner 
could not identify any inservice "aggravants" or "triggers" 
of his current headaches.  

The veteran' s own statements regarding the etiology of his 
current headache condition are not probative as he is not 
shown to have the medical expertise sufficient to render an 
opinion as to what is essentially a question of medical 
causation.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Therefore, 
the Board concludes that the veteran's current headache 
condition was not incurred in or aggravated during active 
service, nor may service incurrence of a headache condition 
be presumed.  Accordingly, the claim for service connection 
for a headache condition must be denied.  38 U.S.C.A. 
§§ 1101, 1131, 5103, 5103A, 5107 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2002).



ORDER

Service connection for a right shoulder disability is 
denied.

Service connection for headaches is denied.



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

